Exhibit 10.4

PERKINELMER, INC.

 

Summary of Director Compensation and Executive Officer Short- and Long-Term

Incentive Arrangements

 

March 1, 2005

 

Director Compensation

 

The compensation and benefits committee of the board of directors of
PerkinElmer, Inc. periodically reviews and makes recommendations regarding
director compensation and director compensation guidelines to the nominating and
corporate governance committee of the board, which in its discretion makes
recommendations to the full board of directors. In 2004, the board of directors
approved the following director compensation arrangements, all of which are
subject to adjustment and change.

 

Directors who are employees of PerkinElmer receive no additional compensation
for their services as directors. Each non-employee director is paid an annual
retainer of $50,000 plus an award of shares of common stock having a market
value on the date of award of $60,000. The stock award is made at the time of
our annual meeting of shareholders. The Lead Director and the audit committee
Chair are paid an additional annual cash retainer of $20,000. The retainer and
common stock award are pro-rated for directors who serve for only a portion of
the year. In addition, each non-employee director receives an award of options
valued at $55,000 using the Black-Scholes valuation methodology. The stock
options are granted at the time of our annual meeting of shareholders. For 2004,
the option award to each director was an option to purchase 5,854 shares of
common stock at a per share exercise price of $19.91. The 2004 grant options
vest in four equal annual installments, beginning one year from the grant date,
and may be exercised for ten years from the grant date. Future annual option
grants to directors, including the option grants at the time of our 2005 annual
meeting of shareholders, are expected to vest in three equal installments,
beginning one year from the grant date, and may be exercised for seven years
from the grant date. New non-employee directors also receive an initial,
one-time stock option grant of 10,000 shares upon appointment. These options
vest in three equal annual installments, beginning one year from the grant date,
and may be exercised for seven years from the grant date. All option grants to
non-employee directors are made with an exercise price equal to the fair market
value on the date of grant and become exercisable in full upon a change in
control of PerkinElmer or upon the director’s death, total disability or
termination at a company-recognized retirement age. Directors may defer
compensation in the form of fees and grants of common stock into our deferred
compensation plan, a copy of which is filed with the Securities and Exchange
Commission as Exhibit 10.10 to our annual report on Form 10-K for the fiscal
year ended December 28, 2003.

 

Short-Term Incentive Program

 

The compensation and benefits committee of the board of directors of
PerkinElmer, Inc. periodically establishes, reviews, adjusts and changes the
short-term incentive practices and arrangements for our executive officers. For
the past several years, the short-term incentives for our executive officers
have been determined primarily in accordance with our performance



--------------------------------------------------------------------------------

incentive program, or PIP. Our short-term incentive practices and arrangements
are subject to adjustment and change.

 

Performance Incentive Program

 

The PIP is a cash-based incentive bonus program and serves as the primary source
of cash incentives for PerkinElmer’s executive officers. The PIP measures the
Chief Executive Officer and chief accounting, financial, legal and human
resources officers against specific targets for earnings per share, or EPS, and
cash flow performance to determine payments. Similarly, the PIP measures
executive officers in strategic business units, or SBUs, against specific
targets for SBU net income and cash flow performance, as well as the corporate
performance targets referred to in the preceding sentence. Each executive
officer is assigned annually a target incentive payment expressed as a
percentage of base salary ranging between 40% and 100%. The actual incentive
award is determined by multiplying the target incentive by a performance factor,
ranging from 0% to 200%, determined by actual fiscal period EPS, cash flow and
net income performance for each performance period. The program year is
comprised of two performance periods, which run from January 1st to June 30th
and from July 1st to December 31st. Awards are paid following the end of each
performance period.

 

For participants other than the Chief Executive Officer, the compensation and
benefits committee may adjust the PIP awards either up or down to reflect the
committee’s view of the appropriate incentive for the year in light of corporate
and individual performance. The committee has discretion to reduce, but not to
increase, the actual PIP incentive payment for the CEO.

 

Chief Executive Officer

 

Our Chief Executive Officer is eligible to receive an annual bonus based on
achievement of certain non-financial goals determined by the compensation and
benefits committee of our board of directors. For 2005, these goals are: growth
and innovation, organization, quality and productivity.

 

Long-Term Incentive Program

 

The compensation and benefits committee of the board of directors of
PerkinElmer, Inc. periodically establishes, reviews, adjusts and changes the
long-term incentive practices and arrangements for our executive officers. In
2004, the committee implemented a new long-term incentive program. Our long-term
incentive practices and arrangements are subject to adjustment and change.

 

The long-term incentive program consists of stock options,
performance-contingent restricted stock and a cash-based performance unit
program. One-third of the long-term incentive opportunity for our executive
officers is provided in the form of non-qualified stock options, one-third is
provided in the form of performance-contingent restricted stock and one-third is
provided in the form of cash-based performance units. An overview of the
long-term incentive program is provided below:



--------------------------------------------------------------------------------

  •   Stock options: Stock options grant the executive officer the right to
purchase up to a specified number of shares of PerkinElmer’s common stock at a
per share purchase price equal to the fair market value of PerkinElmer’s common
stock on the date of grant. The stock options vest in three equal annual
installments beginning on one year after the date of grant and, to the extent
vested, may be exercised over a term of seven years. Upon a change in control of
PerkinElmer or the death or disability of the executive officer, all unvested
options become 100% vested. The number of shares of common stock underlying
stock options awarded to our named executive officers (within the meaning of
Item 402 of Regulation S-K) in January 2005 and our long-term incentive program
is set forth in our current report on Form 8-K dated January 3, 2005, on file
with the SEC, under the heading “Item 1.01. Entry into a Material Definitive
Agreement,” and is incorporated herein by reference.

 

  •   Performance-contingent restricted stock: Shares of performance-contingent
restricted stock are issued and outstanding shares of PerkinElmer’s common stock
granted to the executive officer. The restricted stock vests in up to three
equal installments upon PerkinElmer’s achievement, at any time prior to the
third fiscal year end after the restricted shares are awarded of EPS equal to or
greater than three increasing EPS targets. If the performance conditions are not
met on or before the third fiscal year-end after the restricted shares are
awarded, the shares are forfeited. Upon a change in control of PerkinElmer, the
death or disability of the executive officer, or, in the case of our Chief
Executive Officer, his termination without cause, all unvested shares of
restricted stock become 100% vested. If the executive ceases to be employed by
PerkinElmer for any other reason before the shares of restricted stock vest, the
unvested shares are subject to forfeiture to PerkinElmer at a per share price of
$.001 per share. The number of shares of performance-contingent restricted stock
awarded to our named executive officers in January 2005 under our long-term
incentive program is set forth in our current report on Form 8-K dated January
25, 2005, on file with the SEC, in Exhibit 99.2 attached thereto, and is
incorporated herein by reference.

 

  •   Performance units: The performance units reflect the opportunity for the
executive officer to receive cash payments based upon PerkinElmer’s financial
performance and the performance of its common stock during a three-year fiscal
period ending with the third fiscal year-end after the units are awarded. The
executive officer earns a percentage of the number of performance units targeted
for the executive officer by the committee, between 0% and 200%, based upon
PerkinElmer’s financial performance during the three-year period, evaluated in
comparison to specified targets in three metrics: EPS, margin and cash flow. At
the end of the three-year period, the executive officer is entitled to receive a
cash payment equal to the product of (1) the end-of-period per share fair market
value of PerkinElmer’s common stock multiplied by (2) the number of performance
units earned by the executive officer during the three-year period. The number
of performance units awarded to our named executive officers in January 2005
under our long-term incentive program is set forth in our current report on Form
8-K dated January 25, 2005 on file with the SEC, in Exhibit 99.2 attached
thereto, and is incorporated herein by reference.